97 U.S. 318 (____)
HURLEY
v.
JONES.
Supreme Court of United States.

Mr. Fillmore Beall in support of the motion.
Mr. W.F. Sapp, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
When this cause was reached in its order upon the docket, there being no appearance by the appellant, the appellee had him called and the appeal dismissed under Rule 16. Our rules require that, "upon the filing of the transcript of a record brought up by writ of error or appeal, the appearance of counsel for the plaintiff in error or appellant shall be entered." Rule 9, par. 3. This rule was adopted for the purpose of making some attorney of the court responsible for the due prosecution of the suit, and it was intended for something more than mere form. Parties should understand that they are represented here by their counsel, and that notice to counsel is ordinarily equivalent to notice to themselves.
This cause was docketed here nearly two years and a half before it was called. The attorney of record seems to have done all he was expected to do. But the appellant himself was so unmindful of his interests, that he did not know the counsel, upon whom he relied for the presentation of his case, had died before the commencement of the present term, and had been unable to attend to business on account of impaired health for a long time before his death. In the crowded state of our docket, filled with cases from all parts of the United States, it is our duty to take special care that the necessary delays in *319 disposing of the business are not added to by the neglect of counsel or parties. For this reason, our rules requiring causes to be ready for hearing when reached are, and will continue to be, rigidly enforced.
Motion denied.